107 F.3d 869
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James K. VARDAMAN, Plaintiff--Appellant,andGlinda Vardaman, Plaintiff,v.HOLY CROSS HOSPITAL, of Silver Spring, Inc.;  Otis ElevatorCompany, Defendants--Appellees.
No. 96-1366.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 18, 1997Decided:  March 4, 1997

James K. Vardaman, Appellant Pro Se.  Michael Thomas Wharton, Debra Scurnick Block, WHARTON, LEVIN, EHRMANTRAUT, KLEIN & NASH, Annapolis, Maryland;  James Xavier Crogan, Jr., ALLEN, JOHNSON, ALEXANDER & KARP, Baltimore, Maryland, for Appellees.
Before ERVIN and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order granting summary judgment to Defendants in this diversity action alleging negligence.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Vardaman v. Holy Cross Hosp., No. CA-95-291-JFM (D.Md. Feb. 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED